Citation Nr: 0941384	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-35 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for right eye 
vision loss, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for a left eye 
disorder, to include as secondary to the service-connected 
right eye disorder.

3.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Winston-Salem, North Carolina (RO).

Additional evidence was added to the claims file and it does 
not appear that the RO has considered this evidence.  A 
remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, 
however, as the Veteran has waived RO jurisdiction over the 
evidence.

The issue of entitlement to a total disability rating for 
compensation on the basis of individual unemployability 
(TDIU) is addressed in the Remand portion of the decision 
below, and is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's right eye vision loss is manifested by 
blindness, with only light perception; his left eye vision 
loss, corrected, was 20/25 at the time of the March 2006 VA 
examination.  

2.  Service connection is not currently in effect for a left 
eye disability, and the Veteran is not blind in his 
nonservice-connected left eye.  

3.  Left eye ptosis, with redundant tissue, is currently 
diagnosed.

4.  The probative and persuasive evidence of record does not 
relate the Veteran's left eye disorder to service or to his 
service-connected right eye disorder.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for right eye 
vision loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.84a, Diagnostic Code 6070 (2009).  

2.  A left eye disorder was not incurred in or aggravated by 
military service, and is not proximately due to, or the 
result of, a service-connected disorder.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in March 2006 and May 2006.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

The notice provided included the general criteria for 
substantiating an increased rating claim.  This is deemed 
sufficient, as notice described in 38 U.S.C. § 5103(a) need 
not be veteran-specific and generic notice is all that is 
required under Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); and Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).  See Vazquez-
Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).   

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of the disabilities on appeal, and afforded the 
Veteran the opportunity to give testimony before the Board.  
A VA examiner who provided the opinion on the etiology of the 
left eye disability did not review the claims file.  The 
examiner did, however, take the reported history from the 
Veteran regarding his left eye disability and took this 
history to be true.  The examiner also examined the Veteran's 
eyes and provided a reasonable basis for the opinion 
provided.  Thus, in spite of the lack of the claims file, 
this examination is deemed sufficient for purposes of 
deciding the service connection claim for the left eye 
disability.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran asserts that his service-connected right eye 
vision loss is worse than the currently assigned 30 percent 
evaluation reflects.  He also argues that as a result of his 
long-term right eye disability, which began after an incident 
in service, that his left eye has now developed a disability 
that warrants service connection on a secondary basis.  

Right Eye Vision Loss

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. Part 4 
(2009).  Pertinent regulations do not require that all cases 
show all findings specified by the Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

Although the evaluation of a service-connected disability 
requires a review of a veteran's medical history with regard 
to that disorder, the primary concern in a claim for an 
increased evaluation for service-connected disability is the 
present level of disability.  VA is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
VA has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right eye vision loss is currently evaluated as 
30 percent disabling under the provisions of 38 C.F.R. 
§ 4.84a, Diagnostic Code 6070 (2008).  Special monthly 
compensation is also in effect based on loss of use of one 
eye with light perception only.  See 38 U.S.C.A. §§ 1114(k); 
38 C.F.R. § 3.350(a) (2009).  Amendments were recently made 
to the regulations pertaining to the evaluation of eye 
disabilities, but as these revisions affect only claims 
received on or after December 10, 2008, and the Veteran's 
claim for increase was received in February 2006, the 
revisions are inapplicable to this case.  

As service connection is not in effect for the right eye, it 
is considered normal.  For rating purposes, in terms of 
central visual acuity, "normal" means 20/40 vision, as 
shown at 38 C.F.R. § 4.84a, Table V.  See 38 C.F.R. § 
3.383(a) (1) (2008); see also 38 C.F.R. § 4.14 
(manifestations not resulting from the service-connected 
disability may not be used in establishing the service-
connected evaluation).  However, compensation is payable for 
the combinations of service-connected and nonservice-
connected disabilities of blindness in one eye as a result of 
service-connected disability and blindness in the other eye 
as a result of nonservice-connected disability as if both 
disabilities were service-connected, provided the nonservice-
connected disability is not the result of a veteran's own 
willful misconduct.  38 C.F.R. § 3.383(a) (1) (2008).  

In rating visual acuity, the best distant vision obtainable 
after best correction by glasses will be the basis of the 
rating.  38 C.F.R. § 4.75 (2008).  Loss of use or blindness 
of one eye, having only light perception, will be held to 
exist when there is inability to recognize test letters at 
one foot and when further examination of the eyes reveals 
that perception of objects, hand movements or counting 
fingers cannot be accomplished at three feet, lesser extents 
of vision, particularly perception of objects, hand 
movements, or counting fingers at distances less than three 
feet, being considered of negligible utility.  38 C.F.R. § 
4.79 (2008).  Combined ratings for disabilities of the same 
eye should not exceed the amount for total loss of vision of 
that eye unless there is an enucleation or a serious cosmetic 
defect added to the total loss of vision.  38 C.F.R. § 4.80 
(2008).  

The Board notes that the Veteran's 30 percent evaluation 
assigned for his service-connected right eye vision loss has 
been in effect since February 1968.  Therefore, it is a 
protected rating, and no lower evaluation may be assigned.  
See 38 C.F.R. § 3.951 (b) (2009).  At the March 2006 VA 
examination, the examiner found that the Veteran's right eye 
vision loss was manifested by blindness with only light 
perception, and that the Veteran's left eye vision with 
correction was 20/25.  As the Veteran's left eye vision with 
correction, then, was 20/40 or better, an evaluation in 
excess of 30 percent for vision impairment of the right eye 
is not warranted.  See 38 C.F.R. § 4.84a, Diagnostic Code 
6070.  

Other diagnostic codes pertaining to the eye have been 
considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595-6 
(1991).  An evaluation greater than 30 percent is not 
available under the schedular criteria for aphakia of one 
eye, impairment of the visual field in one eye, or diplopia 
of one eye.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6029, 
6080, 6090.  Under 38 C.F.R. § 4.84a, Diagnostic Code 6066, 
and Table V, a 40 percent rating is warranted for anatomical 
loss of one eye, under circumstances where service connection 
is not in effect for impairment of the other eye, or where 
visual impairment in the other eye is 20/40 or better.  
However, in this case there is no evidence to show that the 
Veteran has sustained an anatomical loss of his right eye.  
Therefore, the criteria for an initial evaluation in excess 
of 30 percent are not shown to have been met under Diagnostic 
Code 6066.  See also 38 C.F.R. § 4.80.  

Additionally, the VA outpatient treatment records associated 
with the claims file reflect that the Veteran has glaucoma in 
the right eye, but that evidence does not reflect that the 
glaucoma is a manifestation of, or otherwise related to, the 
Veteran's service-connected right eye vision loss.  For that 
reason, Diagnostic Code 6012 is not for application.  
38 C.F.R. § 4.84a, Diagnostic Code 6012 (2008).  The Veteran 
also underwent a right eye entropion repair in September 
2006; however, the 30 percent evaluation currently assigned 
exceeds the maximum 20 percent evaluation available for 
entropion under Diagnostic Code 6021.  38 C.F.R. § 4.84a, 
Diagnostic Code 6021 (2008).  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
Because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual 
claimant's circumstance, but nevertheless would still be 
adequate to address the average impairment in earning 
capacity caused by disability.  However, in exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render the 30 
percent rating for right eye vision loss inadequate.  The 
Veteran's right eye vision loss is evaluated pursuant to 38 
C.F.R. § 4.84a, Diagnostic Code 6070, the criteria of which 
is found by the Board to specifically contemplate the level 
of impairment caused by his disability.  Id.  As noted in 
this decision, the Veteran's diagnosed left eye disorder is 
not the result of or otherwise related to his service-
connected right eye disorder.  Thus, even despite its 
documented diagnosis, it is considered "normal" for the 
purposes of rating the Veteran's right eye vision loss.  
Moreover, there are no clinical manifestations of the 
Veteran's right eye vision loss that are not contemplated by 
the pertinent rating criteria or through the consideration of 
alternate diagnostic codes.  Thus, when comparing this 
disability picture with the Schedule, the Board finds that 
the Veteran's disability picture is represented by a 30 
percent disability rating for right eye vision loss.  An 
evaluation higher than 30 percent is provided for certain 
manifestations of vision loss, but the medical evidence 
demonstrates that those manifestations are not present in 
this case.  Accordingly, the 30 percent schedular evaluation 
is adequate and no referral is required.  See 38 C.F.R. § 
4.84a, Diagnostic Code 6070; see also VAOPGCPREC 6-96; 61 
Fed. Reg. 66749 (1996).  As the threshold determination for a 
referral for extraschedular consideration is not met, the 
Board finds that this issue is not entitled to referral for 
an extraschedular rating.  Thun, 22 Vet. App. at 115.

For the reasons discussed above, the preponderance of the 
evidence is against the Veteran's claim.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Left Eye Disorder

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the Veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury. 38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement Allen v. Principi, 7 Vet. App. 439 (1995).  See 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amended 38 C.F.R. § 
3.310(b) clearly institutes additional evidentiary 
requirements and hurdles which must be satisfied before 
aggravation may be conceded and service connection granted.   

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

The March 2006 VA examiner found on testing that the 
Veteran's left eye far-distance visual acuity was 20/200 
uncorrected, and 20/25 corrected; his left eye near-distance 
visual acuity, corrected, was "J1+," the equivalent of 
20/20.  The examiner diagnosed left eye visual field loss, 
due to bilateral ptosis, and related to obstruction of 
eyelids.  A January 2007 VA outpatient treatment record noted 
that the Veteran underwent a bilateral "brow lift" (ptosis 
repair).  

As noted above, the Veteran asserts that his left eye 
disorder is the result of compensating for, or otherwise 
related to, his service-connected right eye vision loss.  He 
does not assert, and the record to include his service 
treatment records does not reflect, that the Veteran's left 
eye disorder is directly related to his military service.  
Accordingly, service connection for a left eye disorder on a 
direct basis is not warranted.  See 38 C.F.R. §§ 3.303.

The probative and persuasive evidence of record also does not 
relate the Veteran's left eye disorder to the service-
connected right eye vision loss.  The only opinion of record 
in this regard is that of the March 2006 VA examiner, who 
concluded that the Veteran's left eye ptosis and redundant 
eyelid tissue did result in visual field loss, was not due to 
or related in any way to the Veteran's service-connected 
right eye retinal detachment and consequent vision loss.  The 
examiner noted that the functional impairment in the left eye 
caused an abnormal visual field, but that this was not caused 
by the right eye disability.  While the examiner did not 
specifically address whether the service-connected right eye 
disability aggravated the left eye disability, the examiner 
specifically found that the two disabilities were not in any 
way related, as the left eye visual impairment was caused by 
the drooping eyelids blocking the line of sight rather than 
any impairment with the eye itself.  Thus, the left eye 
disability could not in any way be aggravated by the right 
eye impairment.  There are no other opinions of record to 
contradict that of the March 2006 VA examiner.  Absent a 
positive medical opinion relating the Veteran's left eye 
disorder to his right eye vision loss disability, service 
connection for a left eye disorder on a secondary basis is 
also not warranted.

The Veteran, in various statements of record and in his 
August 2009 Board hearing testimony, and the Veteran's wife, 
in his May 2008 statement, have both asserted that the 
Veteran's left eye disorder resulted from the strain of from 
having to use it more heavily, in compensation for his right 
eye blindness.  The Veteran's and his wife's factual 
recitation as to his symptoms is accepted as true.  However, 
as laypersons, lacking in medical training and expertise, the 
Veteran and his wife cannot provide a competent opinion on a 
matter as complex as the etiology of a left eye disability 
and their views are of no probative value.  And, even if 
their opinions were entitled to be accorded some probative 
value, it is far outweighed by the detailed opinion provided 
by the medical professional who provided a rationale for why 
the left eye disability was not related to the service-
connected right eye disability.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

Because the only objective nexus opinion of record does not 
relate the Veteran's left eye disorder to service or to a 
service-connected disorder, the preponderance of the evidence 
is against his claim.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for right eye vision loss is denied.

Service connection for a left eye disorder is denied.





REMAND

VA will grant a TDIU when the evidence shows that a veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted 
only when it is established that the service-connected 
disabilities are so severe, standing alone, as to prevent the 
retaining of gainful employment.  If there is only one such 
disability, it must be rated at least 60 percent disabling to 
qualify for TDIU benefits; if there are two or more such 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
a veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disability 
or disabilities, and consideration is given to a veteran's 
background including employment and educational history.  38 
C.F.R. §4.16(b).  The Board does not have the authority to 
assign an extraschedular total disability rating for 
compensation purposes based on individual unemployability in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to a veteran's level of education, 
special training, and previous work experience, but it may 
not be given to his age or to any impairment caused by 
nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19 (2009).

In this case, service connection is in effect for right eye 
vision loss, currently evaluated as 30 percent disabling.  As 
this is the only disability for which service connection is 
in effect, the Veteran does not meet the minimum schedular 
criteria for TDIU under 38 C.F.R. § 4.16(a).  Nevertheless, 
as previously stated, veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disability or disabilities shall be rated 
totally disabled.  Therefore, rating boards may submit claims 
to the Director of the Compensation and Pension Service for 
extraschedular consideration in cases of veterans who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a) but are unable to obtain or maintain gainful 
employment due to service-connected disorders. 

At his August 2009 Board hearing, the Veteran testified that 
he involuntarily retired in 2004 from his position with the 
state department of transportation because his agency began 
to process paperwork on computers; ultimately, it was too 
much strain on his left eye, which he stated was already 
tired from compensating for his service-connected right eye 
disorder.  Coincidentally, the state division of motor 
vehicles suspended his commercial driver's license privileges 
for health reasons beginning in April 2004.  He asserted that 
he enjoyed working and would have continued but for his eye 
problems.  He stated that he had not applied for other 
positions; with a high school education and being in his 60s, 
he believed that he was only able to do the work he had been 
doing his life, which was in the field from which he had just 
involuntarily retired.

The evidence of record tends to show that his service-
connected right eye disorder is a factor in his 
unemployability; the May 2007 Social Security Administration 
(SSA) disability determination found that the Veteran was 
unemployable due both to his service-connected right eye 
disorder, as well as to his nonservice-connected bilateral 
cataracts and diabetes mellitus, type 2.  However, the 
rationale for the SSA decision appears to be focused 
primarily on the Veteran's service-connected right eye 
disorder: 

The claimant lacks the residual 
functional capacity to perform more 
than "light" work . . . [the 
Administrative Law Judge was] further 
persuaded that the claimant is limited 
to light work with no more than 
occasional computer work, no 
concentrated focus of vision (such as 
reading), no concentrated exposure to 
hazards, including dangerous machinery 
and unprotected heights, and to work 
that precludes driving vehicles.

The findings of SSA are not binding on VA; each agency has 
its own law and regulations to consider in making a 
determination as to unemployability.  See, e.g., Faust v. 
West, 13 Vet. App. 342, 356 (2000).  However, there is 
sufficient evidence in the record to suggest that the 
Veteran's service-connected right eye vision loss makes him 
unemployable.  Yet, the Board is prohibited from exercising 
its own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  For 
that reason, VA must obtain an objective medical opinion to 
determine whether the Veteran's service-connected right eye 
disorder makes him unemployable, in light of his age and 
education level.  As such, remand is required.

Accordingly, the issue of entitlement to TDIU is remanded for 
the following actions:

1.  The Veteran's claims folder and a 
copy of this Remand must be forwarded 
to a VA examiner with the appropriate 
expertise so that the impact that the 
Veteran's service-connected right eye 
vision loss has on his employability 
may be determined.  The examiner is 
requested to make a thorough review of 
the claims file, giving specific 
attention to the Veteran's work and 
educational history as documented, as 
well as the May 2007 Social Security 
Administration disability determination 
and the records considered therein, and 
the April 2004 North Carolina Division 
of Motor Vehicles notice suspending the 
Veteran's commercial driver's license.  
After review of this evidence, the 
examiner must provide an opinion as to 
whether the Veteran would be unable, if 
he were to seek employment at the 
present time, to obtain or retain 
employment due only to his service-
connected disorder, consistent with his 
education and occupational experience, 
and irrespective of age or of any 
nonservice-connected disorders.  
However, because the eye is a paired 
organ, the examiner is also requested 
to comment as to the special 
limitations, if any, made on the 
Veteran and his nonservice-connected 
left eye disorder based on the severity 
of his service-connected right eye 
disorder.  A complete rationale for any 
opinion given must be provided.  The 
report prepared must be typed.

2.  When the above development has been 
completed, the issue of entitlement to 
TDIU must be readjudicated.  If any 
benefit sought on appeal remains 
denied, an additional supplemental 
statement of the case must be provided 
to the Veteran and his representative.  
After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


